The application of the above-named defendant for a review of the sentence of 40 years with 20 years suspended imposed on December 14,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
The trial judge adequately considered all factors in the case and the sentence imposed was exactly the same as agreed to in the plea bargain agreement.
We wish to thank Doug James of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky